DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 6-7, in the reply filed on 11/30/2021 is acknowledged.
Claims 5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit et al. (US2007/0178258; “Petit”).
Regarding claim 1, Petit teaches a bracket (1, Fig. 1, para [0003] [0045] [0058]-[0061]) for an anti-vibration device having a surrounding portion (20) for surrounding an the bracket (1) for an anti-vibration device comprising:  

    PNG
    media_image1.png
    447
    636
    media_image1.png
    Greyscale

 - a reinforcing portion (see annotated Fig. 1 for reference to the reinforcing portion, para [0058]-[0061]) that extends in a surrounding direction of the surrounding portion, has ends in both directions of the surrounding direction, and is fixed to a side of an outer surface of the surrounding portion (para [0058]-[0061], the annotated reinforcing portions as shown in Fig. 1 are integrally molded to the outer surface of the surrounding portion, and is considered as to meet the claimed limitations of i.e., being fixed to); and 
 - a rib
- wherein the surrounding portion (20) and the rib (see Fig. 1) are made of synthetic resin (para [0058], Petit teaches the surrounding portion and the ribs are of plastic material). 
Regarding claim 2, Petit teaches in its bracket (1) (Fig. 2, para [0003] [0045] [0058]-[0061]), wherein the surrounding portion (20) has (see annotated Fig. 2): 

    PNG
    media_image2.png
    338
    584
    media_image2.png
    Greyscale

- a first surrounding portion (see annotated Fig. 2 for reference to first surrounding portion) that is fixed to the other of the vibration generation side and the vibration receiving side, and a second surrounding portion (see annotated Fig. 2 for reference to second surrounding portion) that surrounds the anti-vibration member (4) and the mounting member together with the first surrounding portion (see annotated Fig. 2 for reference to reinforcing portion), 
- the reinforcing portion (see annotated Fig. 2 for reference to reinforcing portion) is fixed to an outer surface of the second surrounding portion, and the rib (see annotated Fig. 2 for reference to rib) is formed on the first surrounding portion and the second surrounding portion (Fig. 2, para [0058]-[0063]), the configuration of the first surrounding portion, second surrounding portion, the reinforcing portion and rib taught 
Regarding claim 3, Petit teaches in its bracket (1) (Fig. 2, para [0003] [0045] [0058]-[0061]), wherein the first surrounding portion has a protruding portion (see annotated Fig. 2 for reference to the protruding portion) that protrudes outward with respect to the second surrounding portion (see Fig 2), and the rib is formed on an outer surface of the protruding portion of the first surrounding portion and the outer surface of the second surrounding portion (see Fig 2), meeting the claimed limitations.   

    PNG
    media_image3.png
    338
    645
    media_image3.png
    Greyscale

Regarding claims 4 and 6-7, Petit teaches its bracket (1) for an anti-vibration device has the reinforcing portion (see annotated Fig. 1 for reference to the reinforcing portion, para [0058]-[0061]), and the surrounding portion (20) and the rib molded integrally with the reinforcing portion (Fig. 1, para [0058]-[0061], the surrounding portion (20) and the rib and the reinforcing portion are integral one piece element, meeting the claimed limitations).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782